Title: To Thomas Jefferson from James Pemberton Morris, 21 July 1823
From: Morris, James Pemberton
To: Jefferson, Thomas

 SirBolton Farm, near Bristol  Penn July 21. 1823I have been requested by my Father, Anthony Morris Esq to forward to you for the use of the University of Virginia, the several pamphlets relative to the agricultural Establishment of Emanuel Fellenbourgh at Hoffwyl, near Bern, which you will receive thro’ the hands of Mr Skinner Editor of the Am. Farmer, Baltimore.I take the liberty at the same time to enclose to you the address to the Agricultural Society of Bucks County, of this year, beleiving that you will Excuse a trespass on your time to which no motive would have induced me, but a hope, that the desire of improving the condition of the Agricultural Class of the Community, which is now awakend in Penna, will find a sanction in your favorable opinion; and that the first Agricultural Institution in the U S as a branch of the University of Virginia, may be encouragd by the views containd in the Fellenbourg pamphlets, and be as extensively useful and permanent as your wishes would make them.I am Sir, with every Respectful consideration yr. Mo. b. stJames. P. Morris